Citation Nr: 0831046	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to an effective date prior to September 5, 
2000, for a grant of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to April 1, 2005, 
for a grant of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2002, April 2005, and May 
2006 rating decisions of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, Kansas.  In 
the November 2002 rating decision, the RO found that new and 
material evidence had been submitted to reopen the veteran's 
previously denied claim of entitlement to service connection 
for PTSD, but denied the claim on the merits.  In the April 
2005 rating decision, the RO granted entitlement to service 
connection for PTSD and assigned a 50 percent disability 
evaluation effective from September 5, 2000.  The May 2006 
rating decision granted entitlement to TDIU and assigned an 
effective date of April 1, 2005.  The veteran appealed the 
effective dates for the grant of service connection for PTSD 
and for TDIU as well as the initial 50 percent disability 
evaluation for PTSD.  The case was referred to the Board for 
appellate review.

During the pendency of the appeal, the RO issued a statement 
of the case (SOC) in May 2006 in which the veteran's 
disability evaluation for PTSD was increased to 70 percent 
effective from September 5, 2000.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The unappealed February 1995 and August 1995 rating 
decisions denied the veteran's claim for service connection 
for PTSD based in part on the lack of information necessary 
to a verify an in-service stressor.

3.  Following the issuance of the August 1995 rating 
decision, a formal or informal claim for service connection 
for PTSD was not received prior to September 5, 2000.

4.  A formal or informal claim for TDIU was not received 
prior to September 1, 2005, and the medical evidence of 
record does not show that the veteran was unemployable due to 
his service-connected disabilities prior to April 1, 2005.  

5.  The veteran's PTSD is not productive of total 
occupational and social impairment due to his PTSD.



CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to September 
5, 2000, for the grant of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.157, 3.159, 
3.400, 20.1103 (2007).

2.  The requirements for an effective date prior to April 1, 
2005, for the grant of TDIU have not been met 38 U.S.C.A. § 
5101, 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.155, 3.157, 3.159, 3.340, 4.15, 4.16 (2007).  

3.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The notice required 
must be provided to the claimant before the initial 
unfavorable decision on a claim for VA benefits, and it must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Nevertheless, in this case, the veteran is challenging the 
effective date for the grant of service connection for PTSD 
and for TDIU as well as the initial disability evaluation 
assigned for his PTSD.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
PTSD and TDIU was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.  See also 
VAOPGCPREC 8-03 (December 22, 2003).  Accordingly, the Board 
finds that further notice from VA to the veteran is not 
required with regard to his claims for an earlier effective 
date for the grant of service connection for PTSD and for 
TDIU and for a higher initial evaluation for PTSD.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The Board finds that all obtainable 
evidence identified by the veteran relative to the issues on 
appeal has been obtained and associated with the claims file.  
The veteran has not identified any other pertinent evidence 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  In particular, the 
veteran's service personnel records and service medical 
records as well as all available VA medical records and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the veteran's claims.  The RO 
also obtained his records from the Social Security 
Administration (SSA).  In addition, the veteran was afforded 
a VA examination in May 2005 in connection with his claim for 
a higher initial evaluation for PTSD.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them SOCs, which informed 
them of the laws and regulations relevant to the veteran's 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


II.  Earlier Effective Date

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, 
if the claim is received within one year after separation 
from service, the effective date of an award of disability 
compensation shall be the day following separation from 
active service. 38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 
3.400(b)(2)(i).  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(q)(ii), (r).  

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened. Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

The United States Court of Appeals for the Federal Circuit 
has held that, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person 
would be precluded from following a substantially gainful 
occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).  In evaluating a veteran's employability, 
consideration may be given to his level of education, special 
training, and previous work experience in arriving at a 
conclusion, but not to his age or to impairment caused by 
non-service-connected disabilities.  38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim. Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution. 38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).


A.  Grant of Service Connection for PTSD

The veteran is seeking entitlement to an effective date prior 
to September 5, 2000, for a grant of service connection for 
PTSD.  As will be discussed below, he contends that the 
effective date of this grant should be November 15, 1994.

The veteran first presented his claim for service connection 
for PTSD in a VA Form 21-526, Veteran's Application for 
Compensation or Pension, which was received on November 15, 
1994.  In December 1994, the RO sent the veteran a letter 
requesting additional evidence to process his claim.  The 
letter specifically requested that the veteran furnish a 
detailed description of the specific traumatic incident(s), 
which produced the stress that resulted in his claimed PTSD.  
The letter asked for the dates and places of the incidents 
that occurred, the unit to which the veteran was assigned or 
attached at the time, any medals or citations he received as 
a result of a reported stressor, and other identifying 
information concerning any other individuals involved in the 
events.  He was also asked to furnish the names of any 
friends who might have died during these incidents.  The 
December 1994 letter specifically stated, "[t]his 
information is necessary to obtain supportive evidence of the 
stressful event(s); failure to respond may make it impossible 
to obtain such evidence."  However, the veteran did provide 
any stressor verification information in response to this 
letter.

The RO subsequently denied the veteran's claim for service 
connection for PTSD in a February 1995 rating decision 
because he failed to provide specific information concerning 
the in-service traumatic incidents that had resulted in his 
PTSD and because he failed to report for a December 1994 VA 
examination.  It was noted that the veteran could reopen his 
claim if he furnished a response to the December 1994 duty to 
assist letter requesting a description of the specific 
traumatic incidents and indicated a willingness to report for 
a VA examination.

The veteran then submitted additional evidence, namely VA 
medical records.  However, the previous denial was confirmed 
and continued in an August 1995 rating decision.  The RO 
observed that the veteran had submitted evidence of a July 
1995 PTSD diagnosis, but indicated that he still had not 
submitted information or evidence to corroborate his history 
of stressful events.  The rating decision also noted that 
although the veteran's medical records gave an indication of 
possible stressors in service, the information that he 
provided was not sufficient for VA to attempt verification, 
as no specific names, dates, or places were provided.

The veteran was provided notice of this decision in August 
1995.  He filed a notice of disagreement in September 1995, 
and a SOC was issued in October 1995.  However, he did not 
submit a substantive appeal.  Therefore, the August 1995 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  

Following the issuance of the October 1995 SOC, the veteran's 
first correspondence with the RO was his request to reopen 
his claim of entitlement to service connection for PTSD, 
which was received on September 5, 2000.  In an undated 
letter submitted in connection with this claim, the veteran 
offered a detailed account of his military experiences, 
including that he was assigned to the Delta Company, 69th 
Engineering on September 22, 1969, and a description of his 
duties and experiences in Vietnam.  However, the claim was 
denied by rating decisions in September 2001 and November 
2002 because no new and material evidence had been submitted 
to verify an in-service stressor.  The veteran filed a notice 
of disagreement in November 2003.  

Additional stressor information was requested in May 2004, 
and the veteran submitted this information in August 2004.  
The RO subsequently requested verification of the veteran's 
stressor through the United States Armed Services Center for 
Research of Unit Records (CURR), which later became the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR).  A March 2005 USASCRUR response verified 
that the veteran's unit was stationed at a base camp during 
enemy attacks.

In an April 2005 rating decision, the veteran's claim was 
reopened based on a finding that he had submitted new and 
material evidence.  He was granted service connection for 
PTSD and assigned a 50 percent disability evaluation 
effective from September 5, 2000, the date that he had filed 
his request to reopen this claim.  (The disability evaluation 
was increased to 70 percent, effective September 5, 2000, in 
a May 2006 SOC.)  

In a September 2005 notice of disagreement, the veteran 
requested entitlement to an effective date of November 15, 
1994, for PTSD compensation.  The Board notes that the 
requested effective date is the date on which VA received the 
veteran's original PTSD service connection claim.  In a July 
2006 Substantive Appeal, the veteran's representative cited 
38 C.F.R. § 3.156(c), which relates to the reopening and 
reconsideration of a claim based on the submission of 
"relevant official service department records that existed 
and had not been associated with the claims file when VA 
first decided the claim."  The representative further 
alluded to 38 C.F.R. § 3.156(c)(3), which states that the 
effective date of a service connection award based on the 
submission of such records shall be "the date entitlement 
arose or the date VA received the previously decided claim, 
whichever is later," and cited 38 C.F.R. § 3.156(c)(4), 
which authorizes "retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of new evidence from the service 
department."  He essentially contends that the veteran is 
entitled to service connection for his PTSD effective from 
November 15, 1994, which is the date of his original claim, 
because the veteran's service connection claim was reopened 
and granted based on the submission of the stressor 
verification report from the service department (USASCRUR),.

The Board has considered these contentions.  However, the 
veteran's claim for an earlier effective date must be denied.  
As noted by the veteran's representative, 38 C.F.R. 
§ 3.156(c) does allow for the retroactive assignment of an 
effective date when a previously denied claim is reopened and 
service connection is granted based on new service department 
evidence.  The representative is also correct in observing 
that in this case the veteran's claim was reopened and 
granted based on the service department's verification of the 
veteran's stressor.

What is not mentioned, however, is that reconsideration of 
the original claim "does not apply to records that VA could 
not have obtained when it decided the claim because the 
records did not exist when VA decided the claim, or because 
the claimant failed to provide sufficient information for VA 
to identify and obtain the records from the respective 
service department, the Joint Services Records Research 
Center, or from any other official source."  38 C.F.R. 
§ 3.156(c)(2).  

VA's duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Olson v. Principi, 3 Vet. App. 480, 483 (1992). 

As discussed above, the veteran's claim was denied in rating 
decisions dated in February 1995 and August 1995 and in an 
October 1995 SOC because he did not provide relevant stressor 
verification evidence.  The December 1994 letter specifically 
requested such evidence and notified him of the consequences 
if he did not submit this information.  The rating decisions 
and the SOC clearly informed him that his claim had been 
denied because he had not submitted information or evidence 
that would allow VA to verify his reported stressor.  The 
veteran did not appeal those decisions, and they became 
final.

The effective date of September 5, 2000, corresponds to the 
date on which the veteran next requested entitlement to 
service connection for PTSD.  Until that date, the veteran 
had failed to provide sufficient information for VA to 
identify and obtain the service department records that could 
verify his in-service stressor, despite being asked for this 
information and repeatedly being informed that his claim had 
been denied due to his failure to submit this information.  
The Board therefore finds that an effective date prior to 
September 5, 2000, is not warranted.

The veteran first submitted the necessary information with 
his request to reopen his PTSD claim that was received on 
September 5, 2000.  This information included his unit 
assignment, his dates and locations of service in Vietnam, 
and a detailed description of his duties and experiences 
while in Vietnam.  He provided additional information that 
allowed for corroboration of his combat service through 
service department research conducted by the USASCRUR.  The 
assignment of the September 5, 2000, effective date is 
therefore appropriate.


B.  TDIU

The veteran's representative argues that the veteran should 
be awarded an effective date of September 5, 2000, for the 
grant of a TDIU because this was the effective date of his 
PTSD grant.  He has argued that the veteran was unable to 
engage in substantially gainful employment prior to April 1, 
2005, which is the current effective date for the grant of 
TDIU.  

The record reflects that the veteran's request to reopen his 
claim for service connection for PTSD was received by the RO 
on September 5, 2000.  This claim made no mention of 
unemployability.  In an undated stressor statement submitted 
in connection with that claim, the veteran stated his belief 
that he had medical problems due to his Vietnam service.  His 
claim at this time was for PTSD and for residuals of Agent 
Orange.  While he referred to difficulties finding employment 
after discharge from service, he did not suggest that he was 
permanently unemployable due to his service-connected 
disabilities.  Nor did he attribute his employment 
difficulties solely to his PTSD and diabetes mellitus.  The 
veteran indicated in a March 2002 PTSD stressor statement 
that he had 25 to 35 jobs after service, but he did not claim 
that he was unemployable due to his service-connected 
disabilities in that statement.  Nor does an August 2002 
supplementary stressor statement raise the issue of 
unemployability.  Likewise, the November 2003 notice of 
disagreement with the November 2002 rating decision denying 
service connection for PTSD did not claim that the veteran 
was unemployable because of this disability.  As such, the 
veteran did not demonstrate an intent to raise an informal 
claim for TDIU in any of his submissions.  While VA is 
obligated to consider all possible bases for compensation, 
this does not mean that it must consider claims that have not 
been raised. See Dunson v. Brown, 4 Vet. App. 327, 330 (1993) 
(an informal claim must identify the benefit sought); cf. 
Brannon v. West, 12 Vet. App. 32, 34 (1998) (noting that the 
Board is not required to anticipate a claim where no 
intention to raise it was expressed). 

The first time that unemployability is mentioned by the 
veteran or his representative is in the September 1, 2005, 
notice of disagreement with the 50 percent disability 
evaluation that was assigned when service connection for PTSD 
was granted in the April 2005 rating decision.  This letter 
specifically requests "Entitlement to a Higher Initial 
Rating in Excess of 30% [sic] to Include a Total Rating Based 
Upon Individual Unemployability Based Upon [the veteran's] 
Inability to Work Due to his Service Connected PTSD."  
Therefore, the Board finds that a formal or informal claim 
for TDIU was not received prior to September 1, 2005.

As previously indicated, the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date.  Otherwise, the 
effective date will be the date of receipt of claim.  As 
discussed above, the veteran first presented his claim for 
TDIU on September 1, 2005.  As such, the Board must determine 
whether the veteran would have been entitled to TDIU one year 
prior to September 1, 2005.  The veteran has already been 
granted TDIU effective from April 1, 2005, so the Board will 
limit is consideration to period between September 1, 2004, 
and April 1, 2005.

The Board notes that the veteran has been assigned a 70 
percent disability evaluation for PTSD and a 20 percent 
evaluation for diabetes mellitus for the period between 
September 1, 2004, and April 1, 2005.  His combined 
disability evaluation was 80 percent during that time period.  
As such, the veteran met the threshold requirements of 38 
C.F.R. § 4.16(a) during this period.  Thus, the veteran's 
entitlement to an earlier effective date for TDIU is 
dependent on whether it was factually ascertainable that he 
was unable to secure or follow substantial gainful employment 
at any time between September 1, 2004, and April 1, 2005, as 
a result of his service-connected disabilities.

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran was unable to secure or maintain substantial 
gainful employment between September 1, 2004, and April 1, 
2005.  In essence, although the veteran's service-connected 
disabilities did result in significant industrial impairment, 
as reflected by the 80 percent combined evaluation, the 
evidence does not show that he was totally unable to secure 
or maintain gainful employment as a result of his service-
connected disabilities.

There is very little evidence from September 1, 2004, to 
September 1, 2005.  The veteran's VA medical records from 
this period mostly pertain to non-service connected 
disabilities, and there is no mention of the veteran's 
employment status or an assessment of his employability in 
the record.  

The only evidence of the veteran's employment status appears 
in his December 2005 TDIU claim form.  This form reflects 
that the veteran was employed in one form or another until 
April 2005.  Regardless of whether the veteran's earning $245 
per month from January 2005 to April 2005 and his earning 
roughly $500 per month working part-time from November 2004 
demonstrates substantial employment, the evidence of record 
does not indicate that the veteran was not employed full-time 
due solely to his service-connected disabilities.  

Finally, to the extent that the veteran was awarded benefits 
by the Social Security Administration with an estimated onset 
date of June 2003, the Board notes that the criteria utilized 
by VA and the SSA in determining entitlement to disability 
benefits are not same, and a determination by SSA is not 
binding upon VA. See, e.g., Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 
(1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne 
v. Principi, 3 Vet. App. 456, 461 (1992).  The law requires 
VA to make an independent analysis and determination.  VA is 
not able to consider all the disabilities from which a 
veteran suffers in determining unemployability. See 38 C.F.R. 
§ 4.16(a).  Indeed, the veteran's SSA records do discuss the 
veteran's nonservice-connected disorders.  As such, the grant 
of SSA benefits is not sufficient to warrant a finding that 
the veteran's service-connected disabilities alone rendered 
him unemployable during the period between September 1, 2004, 
and April 1, 2005.

In summary, for the reasons and bases set forth above, the 
Board concludes that the veteran is not shown to have been 
unable to secure or maintain employment as a result of his 
service-connected disabilities prior to April 1, 2005.  
Therefore, the claim for an earlier effective date for a TDIU 
is denied.


III.  Higher Initial Evaluation

The veteran has also claimed entitlement to an initial 
disability evaluation in excess of 70 percent for PTSD.  He 
essentially contends that a 100 percent disability evaluation 
is warranted.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the staging of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The veteran's service-connected PTSD has been assigned a 70 
percent disability evaluation pursuant to 38 C.F.R. § 4.130, 
DC 9411.  The criteria of DC 9411 for each level of 
disability at 70 percent and higher are as follows:

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating in excess of 70 percent under 38 C.F.R. § 4.130, DC 
9411.  

In this regard, the Board found the most probative evidence 
to be the veteran's VA treatment records, his SSA records, 
and the May 2005 VA examination report.

VA treatment records reflect that the veteran participated in 
individual and group mental health treatment during the 
period on appeal.  The group session notes indicate that the 
veteran did not reliably show up for meetings but that he 
actively participated in discussions when he did.  Meeting 
notes also reflect that the veteran was working on 
controlling his anger and responding more productively to 
stressful situations.

A December 2000 record received from the SSA noted that the 
veteran complained of irritability, insomnia, suspiciousness, 
anger dyscontrol, fatigue, and reduced interest, sleep, 
appetite, concentration, decision-making, and memory.  
Observed cognition was intact, and he denied psychological 
distress.  The veteran's described symptoms were considered 
partially credible at best.  He reported completing 
activities of daily living with the help of his girlfriend, 
indicating unimpaired self-care, pursuit of recreational 
interests, and daily informal social activities.  He denied 
performing household tasks, but did not cite non-exertional 
limits.  In terms of employment, his work supervisor observed 
difficulties with attendance, but good relationships and 
adequate concentration.  The supervisor also noted that he 
had poor productivity that was attributable to motivation 
rather than ability.  Observers of the veteran's home and 
workplace environments indicated no behavioral interpersonal 
difficulties.  

The December 2000 SSA decision determined that the veteran's 
condition was not severe enough to keep him from working.  
The Board notes that this decision was based on an evaluation 
of all of the veteran's disabilities and not just his PTSD.  
Indeed, the main disability that interfered with the 
veteran's ability to work was a non-service-connected hand 
disability.  

An August 2001 VA mental health record notes that the veteran 
had nightmares almost every night, daily intrusive thoughts 
of combat and Vietnam, and difficulty sleeping.  He angered 
quickly and out of proportion to the stimulus.  He had 
trouble with memory, difficulty concentrating, and no longer 
enjoyed what used to be enjoyable.  He did not have hobbies 
or activities that he engaged in on a regular basis.  He 
avoided others and would go off and sit by himself when in 
large groups.  He reported becoming anxious, particularly 
when thinking of things he gets down on himself about.  At 
the time of the interview, he had been married to his second 
wife for 12 years, and he described it as a good 
relationship.  He had two sons from this relationship and was 
active in their activities.  He was assigned a global 
assessment of functioning (GAF) score of 45, which indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, of the American Psychiatric 
Association in the rating schedule).

A September 2001 VA mental health assessment states that the 
veteran had been in a depressed mood for most of the day 
since at least four years earlier when his mother died.  He 
reported diminished interest and pleasure in almost all 
activities, except those involving his stepson.  He reported 
insomnia, diminished ability to concentrate, recurrent 
thoughts of death, and little outbursts of irritability.  He 
also reported feeling homicidal when his family is 
threatened, but he did not have a plan, intent, or action.  
On examination, the veteran was alert, but did not make eye 
contact.  He was fully oriented.  He reported having auditory 
hallucinations of people talking and hearing command 
hallucinations of simple things.  He also indicated that he 
had frequent premonitions and olfactory hallucinations, but 
he denied gustatory and tactile hallucinations.  The veteran 
also admitted to suspiciousness and paranoia, yet he denied 
thought insertion, withdrawal, broadcasting, and blocking.  
His thought processes were coherent and goal-directed, and 
his similarities were abstract and concretistic.  He could 
not abstract proverbs and remote recall was not intact to 
presidents, but he could remember three of five items 
immediately and at five minutes.  The veteran's judgment was 
intact, but he had no insight into his illness, and his 
knowledge was not commensurate with his level of education.  
Concentration was also grossly impaired.  The veteran's 
affect was appropriate.  He was assigned a GAF score of 40, 
indicating some impairment in reality testing or 
communications, or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition, of the American Psychiatric Association in the 
rating schedule).

A March 2002 VA record notes that the veteran had a problem 
dealing with his supervisor at work and that he felt like 
hurting the man.  The VA social worker discussed the 
situation with the veteran's employer, who was able to 
intercede when the veteran lost his temper with a customer.  
The employer also stated that he described to the veteran's 
supervisor how he should talk to the veteran.  

A July 2002 SSA psychological consultation summary noted that 
the veteran had adequate activities of daily living skills 
with adequate hygiene.  He did housework, read, and did three 
hours of yard work.  He reported anger, anxiety, and not 
being able to stand crowds.  His he was mildly restricted in 
activities of daily living; had moderate difficulties in 
maintaining social functioning; had mild difficulties in 
maintaining concentration, persistence, or pace; and had one 
or two episodes of decompensation.   

The July 2002 SSA record noted that the veteran had been 
employed at a store since February 2001.  He was employed 
three days a week after having been cut back from five days a 
week because of absenteeism.  The employer stated that there 
were no work limitations when the veteran's hands were not 
bothering him.  It was noted that the veteran had some 
trouble working out problems with people, but he clearly was 
able to do the work when his hands were functional.  His work 
schedule was 24 hours per week.

Another July 2002 SSA physician's record stated that the 
veteran is moderately limited in the ability to understand, 
remember, and carry out detailed instructions; in the ability 
to maintain attention and concentration for extended periods; 
and in the ability to work in coordination with or proximity 
to others without being distracted by them.  He was 
moderately limited in the ability to complete a normal 
workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace, and in the ability to interact appropriately with the 
general public.  In other respects, the veteran was not 
significantly limited by his mental condition and his current 
work was only limited by his physical condition.  

An August 2002 SSA vocational statement notes that the 
veteran should be capable of performing work consistent with 
medium strength.  It also noted he should be capable of 
unskilled work with moderate restrictions in his abilities to 
understand, remember, and carry out detailed instructions; to 
maintain attention and concentration for extended periods; to 
work in coordination with or proximity to others without 
being distracted by them; to complete a normal workday and 
workweek without interruption from psychologically based 
symptoms; to perform at a consistent pace; and to interact 
appropriately with the general public.  

An October 2002 VA social worker's record notes that the 
veteran sometimes did not go to work because he was afraid he 
would hurt his supervisor.

A December 2002 SSA evaluation noted no delusions, 
hallucinations, or evidence of paranoia.  

Another December 2002 SSA consultation note states that a 
social worker opined in April 2002 that the veteran had been 
unable to work for the past year at gainful levels due to 
PTSD and temper, and that it was unlikely that he would be 
able to do so in the future.  It was observed that his chart 
notes were full of his discussion of anger episodes and his 
therapist's concern that maybe he should not work given his 
anger.  This note also describes a December 2002 evaluation 
of the veteran that described his ups and downs, nightmares, 
intrusive memories, and his tendency to isolate.  It noted 
that the veteran had angry outbursts and felt angry as well 
as low energy and poor concentration.  The veteran was 
observed to be alert and well-oriented, and he had adequate 
attention and concentration, but there was poor short-term 
memory.  It was stated he could work at a job that fit his 
memory limitations and could handle his funds after a year of 
sobriety.  

According to another December 2002 SSA note, the veteran's 
employer indicated that the veteran's temper was a problem, 
but stated that it was not the reason for his termination.  
He could work with others in a position where he did not have 
supervisory or direct public contact responsibilities.  

A January 2003 SSA decision reaffirmed the prior denial of 
the veteran's claim, finding that his condition was not 
severe enough to keep him from working.  Again, this decision 
was made in consideration of both the service-connected and 
non-service-connected disabilities.

A February 2003 SSA evaluation by the veteran's VA social 
worker estimated that the veteran had no ability to behave in 
an emotionally stable manner; relate predictably in social 
situations; and, demonstrate reliability.  He was estimated 
to have poor ability to follow work rules; deal with the 
public; use judgment; interact with supervisors; deal with 
work stresses; maintain attention and concentration; make 
performance adjustments; and, understand, remember, and carry 
out detailed, but not complex job instructions.  He was 
estimated to have fair ability to relate to coworkers; 
function independently; maintain personal appearance; and 
understand, remember, and, carry out simple job instructions.  

An October 2003 SSA evaluation found the social worker's 
observations to be credible.  It noted that the veteran was 
frequently struggling with his emotions, which made it was 
very unlikely that he would be able to concentrate and 
sustain persistence and pace on a full-time basis.  

According to the May 2005 VA examination report, the veteran 
worked a temporary job as a janitor at the local mall from 
October 2004 to January 2005.  He worked from 3:30 to 10:30 
at night when it was quiet and he did not run into people.  
In February 2005, the veteran began working as a janitor four 
hours per day, five days per week at the Senior Citizen's 
Center.  The veteran reported that he was taking medication 
that helped him sleep better.  He no longer had nightmares.  
His symptoms included depression manifested by depressed 
mood, isolation, withdrawal, keeping to himself, 
irritability, loss of appetite, poor concentration and focus, 
and difficulty following through with things that he had 
started.  His PTSD symptoms included ongoing sleeping 
problems and avoidance of war movies, programs, and news.  He 
had no friends and had ongoing flashbacks.  He experienced 
auditory hallucinations.  He believed a friend who was killed 
in Vietnam followed him.  He had difficulties interacting 
with people, but seemed to interact better with old people.  
He stated that he had no friends or social contacts.  He sat 
on the front porch watching his flowers grow, and he worked 
part time as a janitor.  He occasionally went to his kids' 
activities.  The veteran was fully oriented, alert, very 
thin, and somewhat cachectic looking.  He had fairly good eye 
contact.  His speech was spontaneous and goal-directed, and 
he denied current suicidal or homicidal thought.  He was able 
to maintain personal hygiene.  He did report having "plenty 
of memory loss" and stated that he gets very anxious and 
frustrated if everything is not organized perfectly.  He 
denied panic attacks and poor impulse control, but indicated 
that he struggled with ongoing depression symptoms.  The 
veteran was assigned a GAF score of 48, which indicated 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 
4.130 (incorporating the Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition, of the American Psychiatric 
Association in the rating schedule).  The May 2005 VA 
examiner noted that the veteran suffered from severe and 
persistent PTSD symptoms and had been compliant with 
recommendations.  He also stated that the veteran's symptoms 
profoundly impacted upon his social and occupational 
functioning over the years.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that these 
symptoms reflect a level of impairment that most closely 
approximates a 70 percent disability rating throughout the 
entire period on appeal.  As noted in the rating criteria 
listed above, symptoms such as suicidal ideation, impaired 
impulse control, and difficulty in adapting to stressful 
circumstances are contemplated by the 70 percent disability 
evaluation.  In addition, deficiencies in work, thinking, and 
mood are noted throughout the period on appeal, and serious 
deficiencies in these areas are also appropriately 
compensated by the 70 percent evaluation. 

While these records demonstrate significant impairment, they 
do not show the total occupational and social impairment 
required for a 100 percent disability evaluation.  While the 
veteran experienced significant problems getting along with 
his supervisor at work, records reflect that his main 
difficulties working at the store arose from a hand 
disability rather than PTSD.  The Board also notes that the 
veteran appeared to have been in a stable relationship and 
had a good relationship with his children.  He spent time on 
activities with his stepson, and he had a good relationship 
with his other children.  

The record reflects that the veteran demonstrates symptoms of 
the 70 percent rating criteria, including auditory 
hallucinations, difficulty in adapting to stressful 
circumstances, and suicidal ideation.  However, the Board 
notes that the veteran does not exhibit many symptoms of the 
70 percent rating, including obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; spatial disorientation; or 
neglect of person appearance and hygiene. The Board realizes 
that the symptoms noted in the rating criteria are not 
intended to be an exhaustive list, but are examples of the 
types and severity of symptoms that indicate a certain level 
of disability.  However, the Board believes that the overall 
severity of the veteran's symptoms, when taking into account 
both the symptoms that satisfy the 100 percent criteria and 
those that do not rise to the level of the 70 percent rating, 
most closely satisfies the 70 percent rating criteria.  For 
the reasons and bases set forth above, the Board finds that 
the evidence does not support an evaluation higher than 70 
percent at this time.

The Board has considered referral of this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an 'extra scheduler 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability or disabilities.'  38 C.F.R. § 3.321(b)(1) (2007).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards."  38 C.F.R. § 3.321(b)(1).  
However, the Board finds no evidence of an exceptional 
disability picture in this case.  In this regard, the only 
period of hospitalization that the veteran has required for 
his PTSD occurred approximately six years before the 
effective date of the grant of service connection.  Nor is 
there any medical evidence of record to suggest marked 
interference with employment exists beyond the scope that is 
already contemplated by the 70 percent disability evaluation.  
While the veteran and his representative have indicated that 
the veteran is unable to hold down a full-time job because of 
his PTSD, the Board notes that the veteran's hand disability 
was cited as the reason that he cut back on work and was 
eventually fired.  The evidence of record does not reflect 
that the veteran has been unable to obtain or maintain 
employment due to PTSD.  The Board realizes that the SSA 
determined that the veteran became disabled in June 2003.  
However, the Board notes that the SSA disability entitlement 
letter cites severe physical and mental limitations that 
prevent the veteran from working.  The veteran himself had 
cited memory problems, educational limitations with reading 
and arithmetic, hepatitis, arthritis in the hands and hips, 
and diabetes mellitus in addition to his PTSD as the reasons 
he cannot work. 
 
The rating schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (2007).  The Board notes 
that a 70 percent disability evaluation already contemplates 
significant occupational impairment.  This case does not 
present such exceptional circumstances as to warrant 
referring the claim for consideration of an extra-schedular 
rating for the service connected disability.  Therefore, the 
disability is appropriately rated under the schedular 
criteria.






ORDER

Entitlement to an effective date prior to September 5, 2000, 
for a grant of entitlement to service connection for PTSD is 
denied.

Entitlement to an effective date prior to April 1, 2005, for 
a grant of entitlement to TDIU is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.




____________________________________________
JESSICA J. WILLS	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


